Citation Nr: 0934363	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for type 
II diabetes mellitus, claimed as due to in-service herbicide 
exposure.

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran testified at a hearing 
before the undersigned in September 2006.  The Board remanded 
the matter for further development in March 2007.


FINDINGS OF FACT

1.  In October 2002, the RO denied entitlement to service 
connection for type II diabetes mellitus.  The Veteran did 
not file a timely notice of disagreement.  He did file a 
request for reconsideration in June 2003.

2.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for type II diabetes mellitus.

3.  The Veteran did not serve in the Republic of Vietnam and 
was not exposed to herbicides.

4.  The Veteran's diabetes mellitus is not related to active 
duty service.




CONCLUSIONS OF LAW

1.  The October 2002 decision denying entitlement to service 
connection for type II diabetes mellitus is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1100 (2008).

2.  The additional evidence presented since the October 2002 
decision is new and material, and the claim for entitlement 
to service connection for type II diabetes mellitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2008).  

3.  Diabetes mellitus was not incurred or aggravated in 
active service, nor may diabetes mellitus be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1116, 1154, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for diabetes mellitus in 
October 2002.  At that time, there was no evidence that the 
Veteran served in the country of the Republic of Vietnam.  
Also, there was no direct evidence to show that diabetes was 
incurred in or aggravated by military service.

Evidence received after the October 2002 rating decision 
includes lay testimony from the Veteran at the September 2006 
Board hearing.  Also, more personnel records showing duty 
assignments have been associated with the claims file.  All 
of these constitute new and material evidence and the claim 
is reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

The Veteran contends that he has diabetes mellitus due to 
herbicide exposure.  He acknowledges that he was not 
stationed in Vietnam, but he contends that he took part in 
two military cargo flights to a base near Saigon, Vietnam 
while assigned to the Andersen Air Force Base in Guam between 
January and March 1965.


During the Veteran's September 2006 Board hearing, his 
representative explained that the Air Force keeps various 
records of all flights, including mission orders and travel 
manifests.  The travel manifests show the amount of cargo a 
plane is carrying, the departure and arrival stations, and 
the number of people on board and their names; mission orders 
document every person on the aircraft.  The representative 
indicated that these records should be kept at Scott Air 
Force Base, but may also be maintained at either the Air 
Force Institute of History at Maxwell Air Force Base or the 
Air Force Museum at Wright Patterson Air Force Base.  
Pursuant to the Board's March 2007 remand, the RO attempted 
to gather records associated with flights from Andersen Air 
Force Base, Guam to a base near Saigon, Vietnam between 
January 1, 1965 and April 1, 1965.

In July 2007, an archivist from the Air Force Historical 
Research Agency at Maxwell Air Force Base responded to the 
RO's request for records.  He stated that their repository 
does not contain the types of records requested.  Passenger 
manifests were not considered permanent records by the Air 
Force.  Consequently, they were discarded after the flight or 
in the records retirement system process.  Requests addressed 
to Scott Air Force Base and Wright Patterson Air Force Base 
also failed to uncover additional records.

Because the available service records do not corroborate 
service in the Republic of Vietnam, the Veteran is not 
entitled to the presumption of herbicide exposure.  He has 
offered no direct evidence of herbicide exposure.  Lastly, he 
has not contended, nor is there any evidence, that he was 
diagnosed with diabetes while in service.  Thus, the claim 
must be denied on both presumptive and direct bases.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in September 2002 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
September 2002 addressed the specific information and 
evidence necessary to reopen the claim for service connection 
for diabetes mellitus, and adequately informed him of the 
specific basis for the prior denial of his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  To whatever extent the Kent notice lacked 
specificity regarding reasons for the previous denial, the 
Veteran was not prejudiced because the Board has reopened the 
claim.

Also, in May 2007, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the July 2009 supplemental statement of the 
case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining service treatment records, VA treatment records, 
and service personnel records.  The RO complied with the 
Board's March 2007 remand in its attempts to verify service 
in Vietnam.  A VA medical examination was not afforded in 
this case because it was not necessary to decide the claim.  
See § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for type II diabetes 
mellitus is reopened.

Entitlement to service connection for type II diabetes 
mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


